Citation Nr: 1231253	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-00 296A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine degenerative arthritis with compression fracture at T8-9.

2.  Entitlement to an initial compensable evaluation for cervical spine degeneration.

3.  Entitlement to an initial compensable evaluation for diverticulosis.

4.  Entitlement to an initial compensable evaluation for status post bilateral inguinal hernia repair with residual scar.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was subsequently transferred to the St. Petersburg, Florida RO.

Since the December 2008 statement of the case (SOC) was issued, additional evidence (to include private treatment records and a lay statement) has been received, without a waiver of RO consideration.  Normally, absent a waiver from the claimant, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the evidence is not relevant to the issues on appeal.  A remand for this reason is not necessary.  

(The issues of entitlement to higher evaluations for the Veteran's thoracolumbar and cervical spine disabilities are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's service-connected diverticulosis is manifested by moderate symptoms with frequent episodes of bowel disturbance with abdominal distress, but not by severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

2.  The competent evidence of record shows that the Veteran has a residual scar status post bilateral inguinal hernia repair that does not cover an area of 144 square inches or greater, and is not manifested by pain on examination, ulceration, adherence, instability, or limited function. 

3.  The Veteran has neuritis of the genitofemoral nerve that approximates severe paralysis of the genitofemoral ilioinguinal nerve, which is due to status post bilateral inguinal hernia repair.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent evaluation for service-connected diverticulosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.114 (Diagnostic Codes (DC) 7319, 7327) (2011).

2.  The criteria for a rating of 10 percent for service-connected status post bilateral inguinal hernia repair with residual scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.118 (DC 7805), 4.124a (DC 8630) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claims for initial evaluations, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issues of the ratings assigned to the now service-connected disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims decided herein.  All available evidence pertaining to these claims has been obtained.  The evidence includes service treatment records (STRs), VA examination reports, and private treatment records.  The Veteran has identified no additional source of evidence in his current claims.  

The Veteran was afforded VA examinations.  The examinations were adequate as they fully address the rating criteria as well as the impact of the disability on the Veteran's daily life.  The examination reports of October 2007 and September 2008 have provided detailed findings on the impact of the Veteran's disabilities as to his occupational and social functioning.  See 38 C.F.R. § 3.326 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2011).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's claims for higher evaluations for his disabilities are original claims that were placed in appellate status by a notice of disagreement (NOD) expressing disagreement with an initial rating awards.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Diverticulosis

The Veteran asserts that his diverticulosis is more severe than contemplated by the assigned evaluation.  

Service connection for diverticulosis was granted by an April 2008 rating decision, and an initial noncompensable evaluation was assigned, effective from March 1, 2008.  

The Veteran's diverticulosis has been rated by analogy under DC 7327, 38 C.F.R. 
§ 4.114 (2011), which provides that diverticulitis is to be rated as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending upon the predominant disability picture. 

Disabilities of the digestive system are assigned under the provisions of 38 C.F.R. § 4.114.  The regulation provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  The regulation provides that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The Veteran's diverticulosis disability comes under the reach of this regulation. 

The schedular criteria of DC 7301 (adhesions of peritoneum) provide a 10 percent rating for moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is warranted for moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is for severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, DC 7301(2011).

A Note to DC 7301 provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.

DC 7319 (irritable colon syndrome) provides a 10 percent rating for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is the maximum schedular evaluation available under this diagnostic code.  It is assigned for symptoms that involve severe diarrhea or alternative diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7301(2011).

The Board notes that the word "constant" is not defined in VA regulations, but that Dorland's Illustrated Medical Dictionary defines "constant" to mean "not failing; remaining unaltered."  Dorland's Illustrated Medical Dictionary 411 (30th ed. 2003).

DC 7323 (ulcerative colitis) provides a 10 percent rating for moderate ulcerative colitis, with infrequent exacerbations; a 30 percent rating for moderately severe ulcerative colitis, with frequent exacerbations; a 60 percent rating for severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions; and a 100 percent rating for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114, DC 7323 (2011). 

The record clearly shows that the Veteran was diagnosed with diverticulosis during service.  

The Veteran submitted to an October 2007 VA pre-discharge examination.  He reported that he had been diagnosed with diverticulitis, and that the condition had existed since November 2004.  This condition was treated with a restricted diet and fiber supplements.  He denied any effect on his body weight.  The Veteran complained of alternating diarrhea and constipation that occurred on a weekly basis.  He denied any nausea, vomiting, or chronic constipation/diarrhea.  He also complained of abdominal pain located in the lower left abdomen.  This symptom occurred less than one-third of the year.  Specifically, he experienced abdominal pain as often as three times per week, with each occurrence lasting 2 hours.  He had experienced 150 such attacks in the preceding year.  He reported that this condition limited some of his activities, but that he was able to perform daily functions during flare-ups.  A physical examination showed that the Veteran weighed 175 pounds.  He was described as well developed and well nourished.  There was no evidence of anemia and no findings of malnutrition.  There was no abdominal tenderness with palpation.  The examiner diagnosed diverticulosis.

STRs include a November 2007 colonoscopy, which revealed a polyp in the sigmoid colon and diverticulosis of the sigmoid colon.  A November 2007 EGD revealed erythema and peteciae in the atrum, and erythema and friability in the duodenal bulb and first part of the duodenum compatible with duodenitis.  An H. pylori test was negative.

A February 2008 CT scan of the pelvis for an unrelated condition was suspicious of diverticula involving the sigmoid segment.
 
The Veteran submitted to a September 2008 VA examination.  He complained of nausea 2-3 times per day for approximately 45 minutes to an hour.  He denied any vomiting, hematemesis, or melena.  He reportedly used an anal suppository once every other weekend for effective treatment of nausea.  He also complained of retrosternal pain and indigestion approximately once a week, which was relieved with either prescription medication or over-the-counter medication.  He experienced diarrhea four times a day with urgency, producing stools the consistency of cake frosting.  The stools were not black or watery.  He denied any constipation.  There had been no abdominal surgeries.  There was no abdominal colic or distention.  The Veteran stated that if he experienced nausea at work, he took a five minute break and then returned to work as he could not afford to wait the full 45 minutes to an hour for the nausea to subside.  He related that his primary care physician had attributed the nausea to depression resulting from lifestyle changes resulting from military discharge.  

Upon examination, the Veteran weighed 175 pounds.  There were no signs of anemia.  There was pain on palpation of all abdominal quadrants, slightly more in the right lower quadrant, but without guarding (no peritoneal signs).  There were no masses.  Bowel sounds were normal.  There was no organomegaly.  The examiner found no clinical evidence of diverticulitis and instead diagnosed mild diverticulosis.  He also diagnosed mild antral gastritis and gastroesophageal reflux disease (GERD).  The examiner noted that the description of the Veteran's stools "do not meet the criteria for diarrhea." 

In June 2008 and June 2011, the Veteran and his representative submitted lay evidence indicating that he experiences chronic abdominal pains and diarrhea, nausea, and vomiting.

After having reviewed the evidence of record, the Board finds that a 10 percent evaluation is warranted for the Veteran's diverticulosis.  The Veteran has described frequent episodes of bowel disturbance with abdominal distress.  He has also reported having periods of constipation.  

The Board notes however, that at no time since the grant of service connection has a rating higher than 10 percent been warranted.  There is no evidence that the Veteran's diverticulosis has caused severe symptoms involving diarrhea with more or less constant abdominal distress.  In fact, the September 2008 VA examiner specifically found that the consistency of the Veteran's stools did not meet the criteria for diarrhea.  While the Veteran and his representative have reported "chronic" abdominal distress, the Board does not find that such report equates to a finding of constant abdominal distress particularly when this statement is read in light of what he has reported to clinicians throughout the appeal period.  The Veteran's symptoms are no more than moderate in degree.

The Board notes that, during the September 2008 VA examination, the Veteran reported a 10-pound weight loss.  

VA regulations provide, for purposes of evaluating conditions involving the digestive system in 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2011).

The record establishes that the Veteran weighed 146 pounds upon entering active service.  STRs show a slow progression of weight gain during service.  He weighed 170 pounds in December 2007, just two months prior to his February 2008 discharge.  This is the same general weight recorded in the October 2007 VA examination report and a May 2008 private treatment record.  (The September 2008 VA examination report does not indicate the Veteran's weight.)  Accordingly, there is no basis to conclude that he suffered from either a substantial or minor weight loss as defined during the pendency of this appeal.

As noted above, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board has considered other DCs for application in this case; however, no other DC reflects the Veteran's predominant disability picture as well as the rating criteria for IBS.  In that regard, he does not have an ulcer or hernia, and he does not have a disability involving the peritoneum.  There is no service-connected disability of the liver and his symptoms have not been related to his liver.  The Veteran has not had surgery to warrant consideration of a postgastrectomy rating.  No disability involving the gall bladder has been identified.  The Veteran does not have dysentery or ulcerative colitis, peritonitis, or any type of neoplasm.  The evidence does not demonstrate that he suffers from dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, material weight loss, hematemesis, melena, moderate anemia, or other symptom combinations productive of severe impairment of health.  Additionally, while his symptoms have been described as having some impact on his daily life, they have not been reported as having a severe impact on his health.  

B.  Status Post Bilateral Inguinal Hernia Repair with Residual Scar

Historically, STRs establish that the Veteran underwent repair of bilateral inguinal hernia in November 2001.  There was recurrence of the inguinal hernia in March 2003.  In January 2008, he was seen for complaints of chronic bilateral groin pain.  A CT scan of the pelvis was normal.  The seminal vesicles were unremarkable, thereby ruling out the prostate and seminal vesicles as the source of the Veteran's pain.  There was no report of migration of the mesh plugs placed interoperatively into the direct hernia defects.  The Board notes that no separation examination was conducted prior to the Veteran's February 2008 service discharge.

The April 2008 rating decision on appeal granted the Veteran service connection for status post bilateral inguinal hernia repair with residual scar, with a noncompensable evaluation, effective from March 1, 2008, under 38 C.F.R. § 4.118, DC 7805 (2008). 

The Veteran essentially contends that his residuals are more disabling than contemplated by the current evaluation.  Specifically, he complains about testicular pain. 

The applicable rating criteria for scars are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for increased ratings, the criteria for evaluation of scars were amended as of October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008 unless the claimant specifically requests otherwise, which the Veteran did not in this case.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Accordingly, because the Veteran's claim for service connection was received in October 2007, only the pre-October 2008 version of the schedular criteria is applicable.

Scars, like that of the Veteran, that do not involve the head, face, or neck can be rated under DCs 7801, 7802, 7803, 7804, and/or 7805.  

Under DC 7801, scars that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas at least 6 sq. inches (39 sq. cm.), a 20 percent rating when they cover an area or areas at least 12 sq. inches (77 sq. cm.), a 30 percent rating when they cover an area or areas at least 72 square (sq.) inches (465 sq. cm.), and a 40 percent rating when they cover an area or areas at least 144 sq. inches (929 sq. cm).  38 C.F.R. § 4.118 (2008). 

Note 1 to DC 7801 indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  38 C.F.R. 
§ 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id., Note 2. 

Under DC 7802, scars that are superficial and do not cause limited motion warrant a maximum 10 percent rating when they cover an area of at least 144 sq. inches (929 sq. cm.) or more.  Under DC 7803, scars that are superficial and unstable warrant a maximum 10 percent rating.  Note 1 to DC 7803 defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  Under DC 7804, scars that are superficial and painful on examination warrant a maximum 10 percent rating.  Note 1 to DC 7804 notes that a superficial scar is one not associated with underling soft tissue damage.  Id., Note 1.

DC 7805 provides for scars to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008). 

As discussed below, the record also raises the issue of entitlement to a compensable evaluation for neuritis of the genitofemoral nerves.  (The genitofemoral nerve is an unlisted condition that, because of its location, is appropriately rated under DCs 8530 and 8630.)

DC 8530 provides a zero percent disability rating for mild or moderate paralysis of the ilioinguinal nerve and a 10 percent disability rating for severe to complete paralysis of the ilioinguinal nerve.  38 C.F.R. § 4.124a, DC 8530 (2011).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

DC 8630 refers to neuritis involving the ilioinguinal nerve.  Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, and is rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.124a (2011).  DC 8730 refers to neuralgia involving the ilioinguinal nerve.  Neuralgia is characterized by dull and intermittent pain, of typical distribution so as to identify the nerve, and is also rated on the same scale provided for injury of the nerve involved, with a maximum equal to moderate, incomplete, paralysis.  Id.

A claimant is entitled to separate ratings for different problems or residuals of an injury if none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

An October 2007 VA examination conducted proximate to the Veteran's service discharge shows that he complained of bilateral testicular pain since October 1998.  Physical examination revealed a level scar measuring approximately 10 cm by .1 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  An examination of the testicles was normal.  No genital fistula was noted.  The examiner diagnosed chronic testicular pain secondary to hernia repair and bilateral inguinal hernia with two attempts at repair.  He noted that this condition had no effect on the Veteran's daily activity.

Private treatment records from the Jacksonville Spine Clinic dated in May 2008 show that the Veteran reportedly had undergone three nerve blocks of the bilateral genitofemoral nerves.  He experienced some pain relief after the second procedure, but the pain had recently returned.  He reportedly had been prescribed Lyrica for the pain, but had recently finished that prescription.  The clinician prescribed Lyrica and discussed possible cryodenervation if the pain continued.  On follow-up later that month, the Veteran complained of tenderness with increased activity and palpation to the area, as well as paresthesia into the groin region.  Physical examination revealed positive tenderness to palpation over the genitofemoral nerve.  The impression was bilateral groin pain status post ilioinguinal hernia repair status post temporary pain decrease with genitofemoral ilioinguinal nerve blocks.  The clinician recommended cryodenervation of the bilateral ilioinguinal and genitofemoral nerves.  

The June 2008 NOD shows that the Veteran described his testicular pain as "very uncomfortable."  He stated that this condition affected his daily work, functions, and life.

A September 2008 VA examination report shows that the Veteran complained of bilateral testicular pain 3-4 times per week lasting for one-and-a-half days.  He had received three nerve blocks in April 2008.  He rated the pain at 9/10.  He had not allowed the pain to interfere with his occupation except for taking 5-10 minute breaks at the onset of pain, after which he returned to work.  He had not lost any days of work as a result of testicular pain.  When the pain occurred at home, he would lie down but did not allow the pain to interfere with yard work or home repair.  

Physical examination revealed normal testicles and epididymides.  Cremasteric reflex was active bilaterally.  Sensation to genitalia was normal.  There was no testicular atrophy.  The examiner noted "pain to palpation of both inguinal areas, [] particularly the external rings by trans-scrotal digital palpation, particularly of the spermatic cords overlying the mesh in the distal inguinal canals at the external rings."  

The examiner reviewed the claims file, to include the November 2001 surgical report and the January 2008 CT scan.  He noted that the Veteran did not complain of groin pain until after the 2001 hernia repair.  He also noted that placing mesh anteriorly, particularly the patch of mesh over the floor of the inguinal canals, exposes the mesh to fibrosis to the ilioinguinal nerves and genitofemoral nerves bilaterally.  The diagnosis was "neuritis of the genital branches of the genitofemoral nerves bilaterally as a result of the fibrosis of nerves to mesh in the floors of the inguinal canals as a result of bilateral inguinal hernia repairs by mesh plug technique."  The examiner opined that the Veteran's testicular pain is caused by this condition.

The Veteran's representative has stated that the testicular pain requires frequent breaks at work.  See August 2012 Brief at 2.

The Board finds that the service-connected scar is not compensable.  DC 7800 is not applicable, as the scar does not affect the Veteran's head, face, or neck.  DC 7801 is not applicable because the scar is not deep.  DCs 7802, 7803, and 7804 do not warrant a compensable rating because the scar does not cover an area exceeding 144 square inches (929 sq. cm.).  Moreover, the medical evidence does not show that the Veteran's scar has caused any functional limitation to warrant a compensable rating under DC 7805.  There is no evidence that indicates that he has functional loss attributed to this service-connected scar.  In fact, the VA examination reports of record show that there is no functional loss or limitations attributable to the Veteran's scarring.  Notably, the Veteran has not reported pain associated with the post-operative hernia scar.  

Finally, the Board finds that the Veteran meets the criteria for a 10 percent evaluation for neuritis of the genitofemoral nerves under DC 8630, as the September 2008 VA examiner diagnosed "neuritis of the genital branches of the genitofemoral nerves bilaterally as a result of the fibrosis of nerves to mesh in the floors of the inguinal canals as a result of bilateral inguinal hernia repairs by mesh plug technique."

A review of the medical evidence shows that pain of the affected nerves in this case has required extraordinary treatment.  Throughout the appeal period, the Veteran has suffered intractable testicular pain and paresthesia.  Although no sensory loss was noted upon examination in September 2008, the VA examiner diagnosed neuritis of the genitofemoral nerves.  Difficulty working has been indicated in that the Veteran takes frequent breaks due to testicular pain.  Repeated injections to relieve the pain were unsuccessful.  Pain medication has been prescribed.  Even so, the Veteran experiences testicular pain several times a week.  In fact, cryodenervation has been recommended by the Veteran's treating physician.  With the demonstrated pain from these nerves, the Board finds that the diagnosed neuritis of the genitofemoral nerves equates with severe paralysis.  Thus, the Board finds that this condition warrants a 10 percent evaluation, which is the highest rating assignable under the schedule. 
	
The Board has considered whether a compensable evaluation is warranted under DC 7338.  The Veteran's disability is postoperative, as bilateral inguinal hernia repair was performed in November 2001.  There is no evidence that there has been a recurrence of the inguinal hernias.  The Veteran has not contended this to be the case, and no recurrence has been noted on VA examination or in any treatment reports.  Without the presence of recurrence of an inguinal hernia, a compensable evaluation is not warranted under DC 7338.

The Veteran's representative argues that a 10 percent rating for "through and through residuals of surgery" under DC 5319 should also be assigned.  The Board concludes that a compensable evaluation under DC 5319 is not warranted.  Specifically, the medical evidence does not demonstrate that the Veteran's status post bilateral inguinal hernia repair with residual scar constitutes an injury to Muscle Group XIX.

The Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability.  The disability ratings take into consideration both occupational and social impairment.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his disability ratings.  There is nothing unusual in his specific case of complaints of abdominal pain, constipation, or testicular pain that renders the rating schedule inadequate to address his disabilities.  In light of this finding, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.


ORDER

An initial disability evaluation of 10 percent for diverticulosis is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable evaluation of 10 percent for neuritis of the genitofemoral nerves status post inguinal hernia repair with residual scar is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran, through arguments presented on his behalf by his representative, has indicated that the severity of his thoracolumbar spine disability has worsened.  The Board notes that the last VA examination was performed in October 2007.  The Board further notes that the most recent treatment record is a lumbar spine MRI dated in March 2008, which indicates that worsening may have occurred.  Thus, on remand a new VA examination should be provided to assess the current severity of this service-connected disorder.  See 38 C.F.R. § 3.159(c).

With respect to the cervical spine, the Veteran's representative correctly observes that no examination has been provided to allow proper evaluation of the cervical spine degeneration.  Such is required; private treatment reports lack the findings upon which evaluation is based, to include range-of-motion testing.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the extent of his service-connected cervical and thoracolumbar spine disabilities.  All indicated examinations and testing should be performed.  The claims folder, including a copy of this remand, must be made available to the examiner for review. 

Following an interview with the Veteran and a physical examination, the examiner should describe in detail all current manifestations of the service-connected cervical and thoracolumbar spine disabilities, to include any associated neurological impairments or ankylosis.  Range-of-motion testing, to include repetitive motion and a discussion of the impact of pain, weakness, fatigue, incoordination, or lack of endurance, must be provided.  Functional losses, including those due to pain, should be equated to additional loss of motion (beyond the loss of motion shown on testing). 

2.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


